           Case 1:18-cv-09936-LGS Document 142 Filed 01/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK                                            01/07/2020

--------------------------------------------------------------X

JANE DOE, et al.,                                           :

                                            Plaintiffs,     :     18 Civ. 9936 (LGS)

                          -against-                         :

THE TRUMP CORPORATION, et al.,                              :          ORDER

                                            Defendants. :

------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on December 10, 2019, Plaintiffs filed a letter motion for a conference

regarding a proposed motion to compel non-party ACN Opportunity, LLC to produce documents

(Dkt. No. 131);

          WHEREAS, on January 6, 2020, non-party ACN Opportunity, LLC emailed a letter

response to the Court, pursuant to this Court’s Order (Dkt. No. 135). It is hereby

          ORDERED that, by January 17, 2020, Plaintiffs and non-party ACN Opportunity, LLC

shall meet and confer to attempt to negotiate an agreement as to a scope of production. It is

further

          ORDERED that, if there remain disputes as to the scope of production, Plaintiffs shall

file a motion to compel the production of documents, which shall be subject to the following

schedule: Plaintiffs shall file the motion to compel, and a memorandum of law not to exceed ten

pages, by January 31, 2020; non-party ACN Opportunity, LLC shall file its memorandum of

law in opposition to Plaintiffs’ motion, not to exceed ten pages, by February 14, 2020; and

Plaintiffs shall file their reply in support of their motion, not to exceed five pages, by February
         Case 1:18-cv-09936-LGS Document 142 Filed 01/07/20 Page 2 of 2



21, 2020. Each party shall make clear their latest position on each issue following the

negotiation. Plaintiffs shall include as exhibits the at-issue subpoena and non-party ACN

Opportunity, LLC's objections and responses to the subpoena. The parties shall otherwise follow

the Court’s Individual Rules concerning motions, including those concerning exhibits and

courtesy copies. It is further

       ORDERED that Plaintiffs shall serve this Order on non-party ACN Opportunity, LLC

and file proof of service on ECF by January 9, 2020.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 131.

Dated: January 7, 2020
       New York, New York




                                                2
